                Case 2:19-cv-10806-DSF-MAA Document 34 Filed 07/14/20 Page 1 of 1 Page ID #:598
 U.S. Dep.;rtment of Justice                                            1/ ~~                            PROCESS RECEIPT AND RETURN
 ilnited States Marshals Service                                           /                             See "Instructions,fo~- Sen~ice ofProcess by US. Ma~~shal"

  PLAINTIFF                                                                                                              COURT CASE NUMBER

                                               a CT i 1/~Z i .~✓'L
         IDANT                                                                             ~                             TYPE OF PROCESS                             /~~ A


                             2
                            NA ME OF INDMDUAL,CO               ANY,C RPORATION,ETC. TO SERVE OR DESCRIPTION OF PROPERTY TO SEIZE OR CONDEMN

         SERVE               j~ ~~ /\,~L~               d~ ~~~ ~ ILl
            AT             ~DRES (Street or RFD Aparhnent No., City, State and P Code)                             ~ ..~ ~~~ ~                        ~.         ,,y ~O


                                            Number of process to be
  SEND NOTICE OF SERVICE COPY TO REQUESTER AT NAME AND ADDRESS BELOW
                                            served with this Form 285
                                            Number of parties to be
                                            served in this case
                                            Check for service
                                      ~y~~~ on U.S.A.
a~ ~ \ ~ ~~~ ~ ~r~ ~a ~ o ~ i L~ ~ ~- ~
                                      (
  SPECIAL INSTRUCTIONS OR OTHER INFORMATION THAT WILL ASSIST IN EXPEDITING SERVICE (Include Business and Alternate Addresses,
  All Telephone Numbers, and Estimated Times AvailableforS ice):


       tr             ,nn d b                                ~                       ~ S~                         t
  Signature of       ey other Orianator requesting service on behalf of:       ~ PLAINTIFF               TELEPHONE NUMBER                      DATE
                                               _,                              ❑ DEFENDANT                   1 ~ 2~~ ~.~I~                       "`C ~ ~I~v
                        SPACE BELOW FOR USE OF U.S. MARSHAL ONLY - DO NOT WRITE BELOW THIS LINE
 I acknowledge receipt for the total    Total Process     District of
                                                               District to Signature of Authorized USMS Deputy or Clerk                                  Date
 number of process indicated.                                  Serve
                                                          Origin
 (Sign onlyfor USM 285 ifmore                                         ~ ~-                                                                                 r ,~ ~~,~
                                                          No.~ No.                                                                                         ~v
 than one USM 285 is submitted)
  I hereby certify and return that I ❑have personally served ,❑have legal evidence of service, ❑have executed as shodrn~ "Remazks", the process described on the
  individual, company,corporation, etc., at the address shown above on the on the individual, company,corporarion, etc. shown at the address inserted below.
      I hereby certify and rehun that I am unable to locate the individual, company,corporation, etc. named above(See remarks below)
  Name and ritle ofindividual served (ifnot shown above)                                                                I Date               I Time                 ~~
                                                                                                                                                                        pm

  Address(complete only different than shown above)                                                                       Signature of U.S. Marshal or Deputy




  Service Fee         Total Mileage Charges         I Forwazding Fee       Total Charges       Advance Deposits     Amount owed to U.S. Marshal' or
                      (including endeavors)                                 ~ ~~                                    (Amount ofRefund•)
    r ~~
  x~Mn~ucs



                                                                                                                             -___.__ .
                                                                                                               FILEQ --
                                                                                                    CLERK, U.S. DISTRICT Cv U~:?



                                                                                                          JUL 14 2~~~
                                                                                                   ~
                                                                                                   ~T        DISTRICT O~ CAUF^pM1A
                                                                                                  '
                                                                                                  S                         UErUiY




                                                                                                                                                                Form USM-285
  PRIOR VERSIONS OF THIS FORM ARE OBSOLETE                                                                                                                          Rev. 11/18
